          Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :      Case No.: 19-MJ-00259
                                              :
               v.                             :
                                              :
GLEN CURTIS JONES                             :


                    GOVERNMENT’S MEMORANDUM IN SUPPORT OF
                             PRETRIAL DETENTION

       The United States respectfully submits this memorandum in support of its October 22,

2019, oral motion for pretrial detention pursuant to 18 U.S.C. § 3142(e). Defendant Glen Curtis

Jones was charged by complaint on October 16, 2019, with one count of making a threat to kill

the President of the United States, in violation of 18 U.S.C. § 871, and one count of threats to

injure the person of another, in violation of District of Columba Code § 22-1810. At the

defendant’s initial appearance before this Court, the government requested that the defendant be

detained because there is a serious risk that he will flee. 18 U.S.C. § 3142(f)(2)(A). The Court

subsequently scheduled a detention hearing on the government’s request for Tuesday, October

22, 2019. For the reasons stated below, the government requests that the defendant be detained

pending trial pursuant to 18 U.S.C. § 3142(f)(2)(A) and because he is charged with a crime of

violence 18 U.S.C. § 3142(f)(1)(A).

                    Factual Proffer of the Evidence Supporting the Detention

       The government proffers the sworn statement of facts in support of a criminal complaint

[ECF No. 1] (“sworn statement”), which it incorporates herein.
           Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 2 of 7



                           A. Threat to the President of the United States

        On or about October 13, 2019, at approximately 5:03 p.m., the United States Secret Service

(Secret Service) received information from the Metropolitan Police Department (MPD) regarding

a call to 911 received by the MPD Office of Unified Communications from the user of telephone

number (911) 402-4730.1 According to MPD, this caller stated that he would shoot open the gates

of the White House and shoot the President. Secret Service subsequently obtained an audio

recording of this call, and confirmed that the caller stated, “I’m about to go to the President’s house

and shoot up the President of the United States.” In response to a request from the operator to

identify the number from which he was calling, the caller stated, “Don’t worry about it, just tell

the President man shut it down. I’m about to shoot up this White House,” and stated further that

he was, at that time, walking by “the president’s house.”

        In response to this information, the Secret Service closed Pennsylvania Avenue Northwest

from approximately 15th Street to 17th Street, Lafayette Park from Pennsylvania Avenue to H Street

Northwest, and closed the Ellipse. This closure was enforced from approximately 5:00 p.m. on

October 13, 2019, to approximately 6:05 p.m. on October 13, 2019.

        Following the call at 5:03 p.m. described above, MPD Office of Unified Communications

subsequently contacted the Secret Service and reported that the same individual had called 911

again and provided his personal information as Glen Curtis Jones, date of birth April 24, 1983, and

Social Security Number XXX-XX-XXXX.

        At approximately 8:00 p.m. on October 13, 2019, Secret Service agents responded to the

men’s homeless shelter at 1355 New York Avenue, Northeast, Washington D.C., in response to




         1
           MPD Office of Unified Communications has advised that numbers preceded by (911) indicate a call was
placed to 911 from a device that does not have an active service plan.

                                                       2
          Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 3 of 7



information provided by MPD that the Defendant was located at that address. Specifically, as

explained in greater detail below, MPD identified the subscriber for a telephone number used to

place a call threatening the men’s homeless shelter at 1355 New York Avenue, Northeast,

Washington D.C., as the Defendant and identified that shelter as the Defendant’s residence. MPD

contacted Secret Service and informed them that MPD was sending uniformed officers to the

location. Secret Service stated that agents were then en route to the shelter at this address and

would link up with MPD officers.

                      B. Threat to the New York Avenue Men’s Shelter

       Separately, MPD officers responded to the Metro PCS store located at 1532 Benning Road

Northeast, Washington, D.C., at approximately 4:06 p.m. on October 13, 2019, in response to a

911 call from phone number (843) 879-1431 stating the caller took the bus and was ready to shoot

up the place if the caller’s phone was not turned back on.

       At approximately 4:58 p.m., a caller using telephone number (843) 879-1431 contacted

911 and stated that the location of the emergency was 1355 New York Avenue, and stated, “hurry

up, hurry, I’m about to shoot up the place.” An emergency disclosure request for subscriber

information submitted to T-Mobile, the carrier associated with the phone number (843) 879-1431,

by the MPD Command Information Center revealed the phone number was registered to Glen

Jones with an address in Summerville, South Carolina. However, the location data provided for

the phone put the phone in Washington, D.C. A query of the MPD COBALT system revealed that

the defendant had reported that he was the victim of a Simple Assault in September 2019 and

provided a home address of 1355 New York Avenue NE. Based on that information and the call

for a shooting about to happen at the same address, MPD sent a uniformed officer to check for the

defendant at the location.



                                                3
          Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 4 of 7



       MPD officers spoke with a supervisor at the shelter, and informed this supervisor of the

alleged threats made by the defendant. The supervisor confirmed that the defendant was staying

at that location, and shelter security officers brought him to the lobby. An MPD query of law

enforcement databases revealed that the defendant was the subject of three pending failure to

appear warrants issued by the District of Columbia Superior Court. The defendant was placed

under arrest and transported to the MPD Fifth District headquarters for processing.

       While at Fifth District headquarters, the defendant was advised of his rights at

approximately 9:09 p.m. and subsequently agreed to speak with Secret Service agents. Secret

Service agents asked the defendant if he called 911 and made threatening statements about

shooting people at the White House and at the homeless shelter. The defendant admitted to making

both of these telephone threats. During the interview at Fifth District headquarters, the defendant

stated that he made these statements because he wanted to go to jail, and stated further that he

wanted to go to jail because unspecified individuals had cut off his cell phone service, changed his

email password, and cut off access to his ATM card. The defendant stated that he has never been

to the White House, and stated further that he is not a violent person and did not make the

statements in anger.

                  Additional Factual Proffer For the Court’s Consideration

       In further support of the Government’s argument that the defendant poses a threat to the

community and should therefore be detained pending trial, the Government proffers at

approximately 4:05 p.m. on October 13, 2019, an individual used telephone number (843) 879-

1431 (for whom the subscriber was identified as the defendant) to contact 911 and stated that the

police department needed to get to Benning Road, and if they did not he would go to the spot

where he got on the bus and would take a gun and he was going to shoot everyone at the 1355



                                                 4
          Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 5 of 7



New York Avenue shelter and that was not a threat. At 4:06 p.m. on October 13, 2019, an

individual also used telephone number (843) 879-1431 to contact 911 and stated he was on his

way to the Metro PCS store on Benning Road, and stated that he came on a bus with a gun and

would shoot up the whole building and the shelter if his phone service was not turned on.

                                          ARGUMENT

       The Court should find that, for the reasons specified below, no condition or combination

of conditions would reasonably assure the appearance of the defendant as required and the safety

of the community.

       The Bail Reform Act lists four factors that guide a court’s pre-trial detention decision: (1)

the nature and circumstances of the offense charged, (2) the weight of the evidence against the

person, (3) the history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. See 18 U.S.C.

§ 3142(g). At a detention hearing, the government may present evidence by way of a proffer.

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). A judicial determination that a

defendant should be detained pending trial on the ground of community safety must be supported

by clear and convincing evidence. Smith, 79 F.3d at 1209. When the government seeks to detain

a defendant on the ground that he is a risk of flight pursuant to 18 U.S.C. § 3142 (f)(2)(A), the

government must demonstrate the defendant’s flight risk by a preponderance of the evidence.

United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

       With regard to the risk of flight posed by the defendant, the defendant has already

demonstrated his failure to appear as ordered when released prior to trial, as shown by the bench

warrants issued by the District of Columbia Superior Court in multiple matters outstanding at the

time he was arrested on October 13, 2019. Furthermore, the threats with which the defendant is



                                                 5
            Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 6 of 7



charged include specific threats against individuals residing at the homeless shelter where he was

living at the time he was arrested. Defendant’s choice to threaten this location suggests that he

will be unable to reside at that shelter if released prior to trial, therefore providing no fixed address

at which he may be located prior to trial in this matter.

          With regard to the safety of the community, the government submits that no condition or

combination of conditions would reasonably ensure the safety of the community were the

defendant to be released prior to trial. The nature and circumstances of the offenses charged in

this case support detention. Here, the defendant is charged with two crimes which, under 18 U.S.C.

§ 16(a), constitute a “crime of violence,” as both charges have as an element of the crime, “the

use, attempted use, or threatened use of physical force against the person or property of another.”

See 18 U.S.C. § 16(a); Leocal v. Ashcroft, 543 U.S. 1, 9 (2004) (identifying the necessary element).

In addition to the nature of the crimes at issue here, the threat posed by the defendant to the

community is demonstrated by the specificity of his threats and targets. Over a period of hours,

the defendant placed calls threatening to shoot and kill the President of the United States,

individuals located at a private business against which the defendant expressed anger for

discontinuing his telephone service, and the residents of the homeless shelter where he was then

living.

          The government submits that the weight of the evidence against the defendant also weighs

in favor of ordering his continued detention prior to trial. The defendant admitted during

questioning by Secret Service agents to making telephonic threats against both the President and

the homeless shelter. While the defendant made self-serving claims not have intended those

threats, the government submits that the defendant’s own stated purpose – eliciting a law




                                                   6
          Case 1:19-cr-00362-CRC Document 5 Filed 10/22/19 Page 7 of 7



enforcement response – demonstrates that he intended for these threats to be taken seriously by

the MPD operators who were called during the afternoon of October 13, 2019.

                                      CONCLUSION

       No condition or combination of conditions will reasonably assure the appearance of

defendant at trial or the safety of any other person or the community as demonstrated by the

nature of the charges, the weight of the proffered evidence against the defendant, and the risk of

flight posed by the defendant. For the foregoing reasons, as well as those that will be set forth at

a hearing on this matter, the government requests that the Court order the pre-trial detention of

the defendant.

                                                      Respectfully submitted,


                                                      JESSIE K. LIU
                                                      United States Attorney
                                                      D.C. Bar No. 472845

                                              By:                    /s/
                                                      JORGE GONZALEZ
                                                      Special Assistant United States Attorney
                                                      D.C. Bar No. 499260
                                                      555 4th St., N.W.
                                                      Washington DC 20530
                                                      (202) 252-7805
                                                      Jorge.Gonzalez3@usdoj.gov




                                                 7
